Exhibit 10.1

 

[g108861kk01i001.jpg]

 

May 30, 2019

 

VIA HAND DELIVERY

 

Mr. Dennis P. Kelleher

57 East Elm Street
Chicago, IL 60611

 

RE:                           Transition and Separation Agreement

 

Dear Dennis:

 

This transition and separation agreement (this “Agreement”) sets forth the
entire agreement between CF Industries Holdings, Inc. (the “Company”) and you
regarding your separation from the Company.  By countersigning and delivering
this Agreement to the Company, you and the Company (each a “Party” and
collectively, the “Parties”), intending to be legally bound, and for good and
valuable consideration, hereby agree as follows:

 

1.             Resignation.  Effective as of September 1, 2019 (the “Resignation
Date”), you hereby irrevocably resign from your role as an employee and from
your role as Chief Financial Officer (“CFO”) and from all other director,
officer, benefit plan trustee, and similar positions you hold with the Company
and its affiliates.  The Company agrees to continue employing you through the
Resignation Date, subject to the terms and conditions of this Agreement and your
compliance with the Company’s policies.

 

2.             Payments.

 

(a)           Whether or not you sign this Agreement, the Company shall pay you
(i) your current monthly base pay, less all applicable withholdings and
deductions, through the Resignation Date in accordance with the Company’s usual
payroll practices, (ii) accrued but unpaid vacation pay in one lump-sum included
in your final paycheck and (iii) reimbursement of any business expenses incurred
prior to the Resignation Date in compliance with the policies and procedures of
the Company.  Provided that you timely and validly elect continued coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”), you
and your eligible dependents’ participation in the group health and dental
insurance plans of the Company will continue after the date of this Agreement in
accordance with the provisions of COBRA for such period as is required pursuant
to applicable law.

 

(b)           Provided that (i) you execute the release attached hereto as
Appendix B, Section 1 (the “Supplemental Release”) on or within twenty-one (21)
calendar days following the Resignation Date and the Supplemental Release
becomes effective pursuant to its terms; and (ii) you remain in compliance with
this Agreement at all times, you will be entitled to the following:

 

(i)            Continued payment to you of your current base salary through
December 31, 2020, payable on each regularly scheduled payroll date of the
Company in

 

--------------------------------------------------------------------------------



 

accordance with the Company’s payroll procedures and subject to any applicable
deductions or withholdings;

 

(ii)           Payment to you of your 2019 annual bonus under the Company’s
Annual Incentive Plan, pro-rated to reflect the partial year of service in 2019
ending with the Resignation Date but with no other change in the current terms
on which you participate in the Plan, payable based on actual performance for
2019 at the same time and pursuant to the same terms as 2019 annual bonuses are
paid to senior executives of the Company, subject to any applicable deductions
or withholdings;

 

(iii)          Payment to you of your current target annual bonus under the
Company’s Annual Incentive Plan for 2020, payable at the same time as 2020
annual bonuses are paid to senior executives of the Company, subject to any
applicable deductions or withholdings;

 

(iv)          Reimbursement to you by the Company for COBRA premium payments for
you and your eligible dependents through the end of 2020; and

 

(c)           Continued vesting of your equity awards that are outstanding as of
the Resignation Date, as set forth on Appendix A hereto (“Outstanding Company
Equity Awards”) following the Resignation Date in accordance with the vesting
schedule and terms applicable to such equity awards, and any such Outstanding
Company Equity Awards that are stock options will remain exercisable until the
earlier of (A) the fourth anniversary of the Resignation Date and (B) expiration
of the term applicable to the stock option.

 

3.             Effect of Death.  In the event of your death following the date
the Supplemental Release becomes effective (or in the event of your death on or
before September 30, 2019 and before the Supplemental Release becomes
effective), your estate shall be provided with any remaining unpaid payments
described in Sections 2(b)(i)-(iv) and to the continued vesting and
exercisability of Outstanding Company Equity Awards described in Section 2(c) to
the same extent to which you were entitled to such payments and continued
vesting and exercisability in accordance with the terms of the Outstanding
Company Equity Awards and this Agreement.

 

4.             No Other Payments or Benefits.  You acknowledge and agree that,
other than the payments and benefits set forth in Section 2 of this Agreement,
you have received all payments and benefits to which you are entitled from the
Company and are not entitled to any other compensation, benefits, or payments
from the Company or any other Company Parties (as defined below).

 

5.             Return of Property.  You agree that within five (5) business days
of the Resignation Date, you will deliver, without retaining any copies, all
documents and other material in your possession relating, directly or
indirectly, to any Confidential Information (as defined in Section 6 below) or
other information of the Company, or Confidential Information or other
information regarding third parties, learned as an employee of the Company,
including, but not limited to, any and all documents, contracts, agreements,
plans, books, notes, including electronically stored data and any copies of the
foregoing, as well as all materials or equipment supplied by the Company, such
as credit cards, laptop or other computer equipment.

 

2

--------------------------------------------------------------------------------



 

6.             Confidentiality and Confidential Information.

 

(a)           You represent that you have held, and you agree that you will at
all times hold, in the strictest confidence and have not and will not make any
unauthorized disclosure, directly or indirectly, of any Confidential Information
of the Company, or third parties, or make any use thereof, directly or
indirectly, except in working for the Company.  You assign to the Company any
rights you may have or acquire in such Confidential Information and recognize
that all such information shall be the sole property of the Company and its
successors or assigns.

 

(b)           “Confidential Information” means and includes the Company’s
confidential and/or proprietary information and/or trade secrets, including
those that have been and/or will be developed or used and that cannot be
obtained readily by third parties from outside sources.  Confidential
Information includes, but is not limited to, the following:  information
regarding past, current and prospective customers and investors and business
affiliates, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services and processes; procurement
procedures, pricing, and pricing techniques, including contact names, services
provided, pricing, type and amount of services used; financial and sales data;
trading methodologies and terms; communications information; evaluations,
opinions and interpretations of information and data; marketing and
merchandising techniques; electronic databases; models; specifications; computer
programs; contracts; bids or proposals; technologies and methods; training
methods and processes; organizational structure; personnel information; payments
or rates paid to consultants or other service providers; and other such
confidential or proprietary information.  You acknowledge that the Company’s
business is highly competitive, that this Confidential Information constitutes a
valuable, special and unique asset used by the Company in its business, and that
protection of such Confidential Information against unauthorized disclosure and
use is of critical importance to the Company.  Confidential Information shall
not include information that (i) was already in your possession prior to
disclosure by the Company but not developed by you; (ii) was independently
developed by you without reference to the Company’s Confidential Information;
(iii) is obtained from a third party who is not prohibited from transmitting the
information to you by a contractual, legal or fiduciary obligation to the
Company; or (iv) is or becomes generally available to the public other than as a
result of disclosure by you.

 

(c)           You agree to keep the existence and terms of this Agreement, and
all discussions relating thereto, completely confidential, except to members of
your immediate family or as may be required (i) in the course of obtaining legal
or financial advice with respect to the rights and obligations created hereby,
(ii) in the preparation of federal, state or local tax returns or (iii) as
required by law.

 

7.             Transition Assistance and Non-Disparagement.  During the period
beginning on the date you sign this Agreement through December 31, 2020, you
agree to make yourself available to provide limited transition assistance to the
Company from time to time.  The assistance that you will provide shall be as
requested by the Chief Executive Officer or the new Chief Financial Officer of
the Company (or their delegates), for the purpose of assisting the new Chief
Financial Officer with any questions or issues that may arise during the
transition, subject to your availability to provide such services in each
instance in light of your then-existing responsibilities.  You agree not to take
any action, or make any statement, whether orally or in

 

3

--------------------------------------------------------------------------------



 

writing, which in any manner disparages or impugns the reputation or goodwill of
the Company (including its directors and executive officers) and that to do so
will constitute a material breach of this Agreement.  The Company agrees that it
shall not, and shall instruct its directors and executive officers to not, take
any action or make any statement, whether orally or in writing, which in any
manner disparages or impugns your reputation or goodwill and that for the
Company to do so or fail to so instruct its directors and executive officers
will constitute a material breach of this Agreement.  The foregoing restrictions
shall not apply with regard to any statements that are made truthfully in
response to a subpoena or other legal process.

 

8.             Non-Competition and Non-Solicitation.  During the period
beginning on the date you sign this Agreement through December 31, 2020, you
agree and covenant that, without the express prior written consent of the
Company, you will not, directly or indirectly:

 

(a)                                 anywhere in the United States or in any
other country in which the Company engages, or is preparing to engage in, the
business of manufacturing and distributing agricultural fertilizers (the
“Business”), as an owner, part owner, partner, principal, manager, member,
director, officer, management-level or executive-level employee, senior-level
consultant or an agent, engage or prepare to engage in, or assist others to
engage or prepare to engage in, the Business;

 

(b)                                 solicit business of the same or of a similar
nature to the business of the Company or its affiliates from any customer or
client who is doing business with the Company or its affiliates at the time of
such solicitation or was doing business with the Company or its affiliates as of
the termination of your employment with the Company; or

 

(c)                                  solicit for employment or engagement, or
otherwise induce to leave the employment or service of the Company, any person
employed or engaged by the Company.

 

It is expressly understood and agreed that although you and the Company consider
the restrictions contained in this Section 8 to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that any
restriction contained in this Agreement is an unenforceable restriction against
you, the provisions of this Agreement shall not be rendered void but shall be
deemed amended to apply as to such maximum time and to such maximum extent as
such court may judicially determine or indicate to be enforceable. 
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained in this Agreement.

 

9.             Permitted Disclosures.  Notwithstanding anything to the contrary
in this Agreement or any other agreement between you and the Company, pursuant
to 18 U.S.C. § 1833(b), you will not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret of
the Company that (i) is made (A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to your attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.  If you

 

4

--------------------------------------------------------------------------------



 

file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the trade secret to your attorney and use the
trade secret information in the court proceeding, if you (i) file any document
containing the trade secret under seal, and (ii) do not disclose the trade
secret, except pursuant to court order.  Nothing in this Agreement is intended
to conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of
trade secrets that are expressly allowed by such section.  Further, nothing in
this Agreement or any other agreement that you have with the Company shall
prohibit or restrict you from making any voluntary disclosure of information or
documents concerning possible violations of law to, or seek a whistleblower
award from, any governmental agency or legislative body, or any self-regulatory
organization, in each case, without advance notice to the Company.

 

10.          Release.

 

(a)           You hereby release, discharge and forever acquit the Company, and
its affiliates and subsidiaries and the past, present and future stockholders,
members, partners, directors, managers, employees, agents, attorneys, heirs,
legal representatives, successors and assigns of the foregoing, in their
personal and representative capacities (individually, “Company Party,” and
collectively, the “Company Parties”), from liability for, and hereby waive, any
and all claims, charges, liabilities, causes of action, rights, complaints, sums
of money, suits, debts, covenants, contracts, agreements, promises, benefits,
obligations, damages, demands or liabilities of every nature, kind and
description, in law, equity or otherwise, whether known or unknown, suspected or
unsuspected (collectively, “Claims”) which you or your heirs, executors,
administrators, spouse, relatives, successors or assigns ever had, now has or
may hereafter claim to have by reason of any matter, cause or thing whatsoever:
(i) arising from the beginning of time through the date upon which you sign this
Agreement including, but not limited to (A) any such Claims relating in any way
to your employment relationship with the Company or any other Company Parties,
and (B) any such Claims arising under any federal, state, local or foreign
statute or regulation, including, without limitation, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974 and any other federal, state, local or
foreign law (statutory, regulatory or otherwise) that may be legally waived and
released; (ii) relating to wrongful employment termination; or (iii) arising
under or relating to any policy, agreement, understanding or promise, written or
oral, formal or informal, between the Company or any of the other Company
Parties and you, including, without limitation, the Change in Control Severance
Agreement between the Parties, effective as of August 22, 2011, amended as of
April 27, 2012, and amended further and restated as of February 17, 2014 (the
“Change in Control Severance Agreement”) and any incentive compensation plan or
stock option plan with any Company Party; provided, however, that nothing in
this Release shall release or impair any rights (1) that cannot be waived under
applicable law, (2) to enforce this Agreement, (3) to indemnification pursuant
to the terms of any agreement between you and the Company (including without
limitation that certain Indemnification Agreement between you and the Company
dated as of August 22, 2011, which remains in effect in accordance with its
terms), or any policy under which you were covered during your employment with
the Company or (4) to receive vested benefits under the Company’s qualified and
non-qualified pension and 401(k) plans, if any, accrued prior to the Resignation
Date (the “Excluded Claims”).

 

(b)           You represent that you have not brought or joined any lawsuit or
filed any charge or claim against any Company Party in any court or before any
government agency

 

5

--------------------------------------------------------------------------------



 

and have made no assignment of any rights you have asserted or may have against
any of the Company Parties to any person or entity, in each case, with respect
to any released Claims.

 

(c)           You further acknowledge and agree that, except with respect to the
Excluded Claims, the Company Parties have fully satisfied any and all
obligations whatsoever owed to you arising out of your employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to you by the Company or any other Company Party.

 

11.          No Admission.  Nothing herein shall be deemed to constitute an
admission of wrongdoing by you or any of the Company Parties.  Neither this
Agreement nor any of its terms may be used as an admission or introduced as
evidence as to any issue of law or fact in any proceeding, suit or action, other
than an action to enforce this Agreement.

 

12.          Remedies.  Should you breach any provision of this Agreement, then
on the recommendation of management approved by the Company’s board of
directors, the Company may immediately cease any payments and benefits pursuant
to this Agreement and you will be required to pay the Company an amount equal to
all payments and benefits previously provided to you under this Agreement. 
Nothing in this section shall be construed as limiting the Company from pursuing
any remedies available to it for breach of this Agreement, including injunctive
relief and the recovery of any damages it is able to prove.  By your signature
below, you represent that, as of the date you sign this Agreement, you have not
breached any obligations or covenants contained in this Agreement.

 

13.          Section 409A.  The intent of the Parties is that payments and
benefits under this Agreement comply with or be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered in accordance with such intention. Without limiting
the foregoing, each amount to be paid or benefit to be provided to you pursuant
to this Agreement which constitutes deferred compensation subject to Section
409A, shall be construed as a separate identified payment for the purposes of
Section 409A. All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under Section
409A to the extent necessary in order to avoid the imposition of penalty taxes
on you pursuant to Section 409A.  In no event may you, directly or indirectly,
designate the calendar year of any payment under this Agreement, and to the
extent required to comply with, and avoid the imposition of penalty taxes under,
Section 409A, any payment that may be paid in more than one taxable year
(depending on the time that you execute the release in Section 10 hereof or the
Supplemental Release) shall be paid in the later taxable year. Notwithstanding
anything to the contrary in this Agreement, all reimbursements and in-kind
benefits provided under this Agreement that are subject to Section 409A shall be
made in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during your lifetime (or during a shorter period of time specified in this
Agreement); (b) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (C) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (D) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

6

--------------------------------------------------------------------------------



 

14.          Counterparts.  This Agreement may be executed in counterparts, and
each counterpart, when so executed and delivered, shall be deemed to be an
original and both counterparts, taken together, shall constitute one and the
same Agreement.  A faxed or .pdf-ed signature shall operate the same as an
original signature.

 

15.          Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and any successor organization which shall
succeed to the Company by acquisition, merger, consolidation or operation of
law, or by acquisition of assets of the Company and any assigns.  You may not
assign this Agreement, except with respect to the rights provided under Section
2 of this Agreement, which shall inure to the benefit of your heirs, executors
and administrators.

 

16.          Severability; Blue-Penciling.  The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision.  In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the scope
thereof, the Parties hereto agree that said court in making such determination
shall have the power to reduce the scope of such provision to the extent
necessary to make it enforceable, and that this Agreement in its reduced form
shall be valid and enforceable to the full extent permitted by law.

 

17.          Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois, without regard to any
conflict of law principles thereof that would give rise to the application of
the laws of any other jurisdiction.

 

18.          Entire Agreement/No Oral Modifications.  This Agreement, including
the Supplemental Release, the Employee Confidentiality Agreement between you and
the Company dated as of September 2, 2011, and the Company’s Code of Corporate
Conduct, constitute the entire agreement between you and any of the Company
Parties with respect to the subject matter hereof and supersedes all prior
negotiations, representations, arrangements or agreements relating thereto,
whether written or oral, including the Change in Control Severance Agreement. 
You represent that in executing this Agreement, you have not relied on any
representation or statement not set forth herein.  No amendment or modification
of this Agreement shall be valid or binding on the Parties unless in writing and
signed by both Parties.

 

7

--------------------------------------------------------------------------------



 

*        *        *

 

 

 

Very truly yours,

 

 

 

 

 

 

CF Industries Holdings, Inc.

 

 

 

 

 

 

By:

/s/ Susan L. Menzel

 

 

 

Susan L. Menzel

 

 

 

Senior Vice President, Human Resources

 

 

 

 

ACKNOWLEDGED AND AGREED

 

 

 

 

 

 

 

/s/ Dennis P. Kelleher

 

May 30, 2019

Dennis P. Kelleher

 

Dated

 

8

--------------------------------------------------------------------------------



 

APPENDIX A: OUTSTANDING COMPANY EQUITY AWARDS

 

Non-qualified Stock Option Award Agreements dated on or about August 22, 2011,
August 10, 2012, August 12, 2013, March 3, 2014, March 3, 2015, March 3, 2016,
and March 3, 2017, each as amended prior to the date of this Agreement (if
applicable)

 

Performance Restricted Stock Unit Agreements dated on or about March 3, 2017,
January 2, 2018, and January 2, 2019, each as amended prior to the date of this
Agreement (if applicable)

 

Restricted Stock Unit Agreements dated on or about March 3, 2017, January 2,
2018, and January 2, 2019, each as amended prior to the date of this Agreement
(if applicable)

 

9

--------------------------------------------------------------------------------



 

APPENDIX B: SUPPLEMENTAL RELEASE

 

This Supplemental Release is entered into by Dennis P. Kelleher (“you”) in
connection with the transition, separation and consulting letter agreement
between you and CF Industries Holdings, Inc. (the “Company”), dated May 30, 2019
(the “Separation Agreement”).  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Separation Agreement.

 

1.                                      Release.

 

(a)                                 You hereby release, discharge and forever
acquit the Company, and its affiliates and subsidiaries and the past, present
and future stockholders, members, partners, directors, managers, employees,
agents, attorneys, heirs, legal representatives, successors and assigns of the
foregoing, in their personal and representative capacities (individually,
“Company Party,” and collectively, the “Company Parties”), from liability for,
and hereby waive, any and all claims, charges, liabilities, causes of action,
rights, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, benefits, obligations, damages, demands or liabilities of
every nature, kind and description, in law, equity or otherwise, whether known
or unknown, suspected or unsuspected (collectively, “Claims”) which you or your
heirs, executors, administrators, spouse, relatives, successors or assigns ever
had, now has or may hereafter claim to have by reason of any matter, cause or
thing whatsoever: (i) arising from the beginning of time through the date upon
which you sign this Supplemental Release including, but not limited to (A) any
such Claims relating in any way to your employment relationship with the Company
or any other Company Parties, and (B) any such Claims arising under any federal,
state, local or foreign statute or regulation, including, without limitation,
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974 and any other federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released;
(ii) relating to wrongful employment termination; or (iii) arising under or
relating to any policy, agreement, understanding or promise, written or oral,
formal or informal, between the Company or any of the other Company Parties and
you, including, without limitation, the Change in Control Severance Agreement
and any incentive compensation plan or stock option plan with any Company Party;
provided, however, that nothing in this Supplemental Release shall release or
impair any rights (1) that cannot be waived under applicable law, (2) to enforce
the Separation Agreement, (3) to indemnification pursuant to the terms of any
agreement between you and the Company, or any policy under which you were
covered during your employment with the Company or (4) to receive vested
benefits under the Company’s qualified and non-qualified pension and
401(k) plans, if any, accrued prior to the Termination Date (the “Excluded
Claims”).

 

(b)                                 You represent that you have not brought or
joined any lawsuit or filed any charge or claim against any Company Party in any
court or before any government agency and have made no assignment of any rights
you have asserted or may have against any of the Company Parties to any person
or entity, in each case, with respect to any released Claims.

 

(c)                                  You further acknowledge and agree that,
except with respect to the Excluded Claims, the Company Parties have fully
satisfied any and all obligations whatsoever

 

10

--------------------------------------------------------------------------------



 

owed to you arising out of your engagement with the Company or any other Company
Party, and that no further payments or benefits are owed to you by the Company
or any other Company Party.

 

2.                                      Review and Revocation Period.

 

(a)                                 By executing and delivering this
Supplemental Release, you acknowledge that you have carefully read this
Supplemental Release; you have had at least twenty-one (21) days to consider
this Supplemental Release before execution and delivery hereof to the Company,
though you may sign it sooner; and you have been and hereby are advised in
writing that you may, at your option, discuss this Supplemental Release with an
attorney of your choice and that you have had adequate opportunity to do so. 
You fully understand the final and binding effect of this Supplemental Release;
the only promises made to you to sign this Supplemental Release are those stated
herein; and you are signing this Supplemental Release voluntarily and of your
own free will in exchange for good and valuable consideration to which you are
not otherwise entitled, including the payment and benefits set forth in
Section 2 of the Separation Agreement.

 

(b)                                 Notwithstanding the initial effectiveness of
this Supplemental Release, you may revoke the execution and delivery (and
therefore the effectiveness) of this Supplemental Release within the seven
(7) day period beginning on the date you deliver the re-execution to the Company
(such seven (7) day period being referred to herein as the “Release Revocation
Period”). To be effective, such revocation must be in writing signed by you and
must be delivered to the Company before 11:59 p.m., Eastern Standard time, on
the last day of the Release Revocation Period.

 

(c)                                  In the event of such revocation by you,
this Supplemental Release shall be of no force or effect, and you shall not have
any rights and the Company shall not have any obligations under Section 2 of the
Separation Agreement.  Provided that you do not revoke your consent to this
Supplemental Release within the Release Revocation Period, this Supplemental
Release shall become effective on the eighth (8th) calendar day after the date
upon which you execute this Supplemental Release (the “Supplemental Release
Effective Date”).

 

ACKNOWLEDGED AND AGREED ON OR AFTER SEPTEMBER 1, 2019

 

 

 

 

Dennis P. Kelleher

 

 

 

Date:

 

 

 

11

--------------------------------------------------------------------------------